Case 1:03-cr-20774-FAM Document 310 Entered on FLSD Docket 10/22/2019 Page 1 of 5



                         UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 03-CR-20774-MORENO


  UNITED STATES OF AMERICA

  vs.

  GILBERTO RODRIGUEZ-OREJUELA,
  __________________________________________/


                      MOTION FOR COMPANSSIONATE RELEASE

         Gilberto Rodriguez-Orejuela is old and sick. He is 80 and has been treated with

  surgery and chemotherapy for various cancers among numerous other things. Pursuant to

  the First Step Act and 18 U.S.C. 3582(c)(1)(A)(ii), he is respectfully requesting compassionate

  release:

         1.     On September 26, 2006 Gilberto Rodriguez-Orejuela was sentenced to a term

  of 360 months. He is now in BOP custody at FCI Butner, North Carolina, with a release date

  of February 9, 2030.

         2.     He has been in custody since December 22, 2003. With BOP good time as of

  October 22, 2019, calculated under 18 U.S.C. 3624, as amended December 21, 2018, he will

  have served 245 months, or just over 68% of his sentence. He is 80 years old. He did not

  receive any credit from the Court or BOP for the nearly ten years he spent in prison in

  Colombia for the same set of offenses.

         3.      He has the following serious medical conditions, documented by his BOP

  medical records and by records of outside medical providers, including but not limited to the




                                        MARKUS/MOSS PLLC
Case 1:03-cr-20774-FAM Document 310 Entered on FLSD Docket 10/22/2019 Page 2 of 5



  Duke University Medical Center in Durham, North Carolina:

                A.     Colon Carcinoma, diagnosed in 2009. He had surgery for removal of 25

  cm of his intestine and the installation of a stomatic colostomy bag. Hospitalized two weeks.

                B.     Hospitalized for a week later in 2009 for surgical removal of the stomatic

  colostomy bag and closing of the abdominal stoma.

                C.      GI intestinal disorder, chronic, since 2009.

                D.      In 2010 a mass was found in his prostate, and the biopsy showed it was

  malignant. He was then relocated to FMC Butner where he underwent 42 sessions of

  radiation and chemotherapy. There then followed another week of radiation, which affected

  his colon and aggravated his stomach. The radiation was then suspended and he was given

  morphine for pain. The morphine diminished the pain so that the radiation could resume, but

  the pain has never gone away altogether. There were 42 more radiation sessions within 8

  months, with continuing stomach pain to date and continuing chronic diarrhea.

                E.     Chronic stricture and stenosis of esophagus, first diagnosed in 2008.

                F.     Chronic diaphranatic hernia, just diagnosed in 2009.

                G.     Chronic Barrett’s Esophagus Disease, first diagnosed in 2015. This

  prevents him from sleeping in a flat horizontal position, and allows him only two meals a day.

                H.     He had his first major heart attack on March 8, 2006 and his second in

  2010, when he had a pacemaker implanted.

                I.     Chronic coronary artery disease. He has had a bypass graft.

                J.     Chronic hypertension

                K.     Chronic dysphagia




                                        MARKUS/MOSS PLLC
                                               -2-
Case 1:03-cr-20774-FAM Document 310 Entered on FLSD Docket 10/22/2019 Page 3 of 5



                L.     Chronic anxiety/depression, daily medication.

                M.     Surgery in 2016 for skin cancer lesion on nose.

                N.     Skin cancer lesion biopsied on arm.

                O.     Hyperlipedia.

                P.     Gout

                Q.     Hyperpleaisa

                R.     Acute chronic sinusitis.

                S.     Acute Periodontitis.

                T.     Psoriasis

         4.     He meets the BOP standards, set out in Program Statement 5050.49 for an

  Elderly Inmate with Medical Conditions. He may well be terminally ill. He also meets the

  compassionate release criteria of 18 U.S.C. 3582(c)(1)(A)(i) (permitting release "upon motion

  of the defendant" where "extraordinary and compelling reasons warrant such a reduction")

  and Section 1B1.13 of the Federal Sentencing Guidelines.

         5.     Section 1B1.13 of the Federal Sentencing Guidelines, with its Commentary and

  Application Notes, makes it clear that Gilberto Rodriguez-Orejuela meets the applicable

  criteria for compassionate release. He suffers from cancer, App. Note 1.(A)(i), he suffers

  from serious physical condition, App. Note 1(A)(ii)(iii), and he experiences deteriorating

  physical health because of the aging process, App. Note 1.(A)(ii)(iii). All of the above, in

  combination, substantially decrease his ability to provide self-care within the environment

  of a correctional facility. Nor is he likely to recover from the plethora of ailments.

         6.      In his present state, Gilberto Rodriguez-Orejuela has all he can handle just




                                        MARKUS/MOSS PLLC
                                                -3-
Case 1:03-cr-20774-FAM Document 310 Entered on FLSD Docket 10/22/2019 Page 4 of 5



  trying to make it day to day. He has had zero BOP infractions. In his condition today,

  Gilberto Rodriguez-Orejuela could not be a plausible threat to anyone or anything.

        7.     The First Step Act allows family and counsel to request compassionate release.

  We did so on September 4, 2019 in a letter to the warden at FCI Butner, and have had no

  response.

        8.     Formal requests for compassionate release have also been submitted by

  Gilberto Rodriguez-Orejuela to the BOP. All administrative rights to appeal the failure of

  the BOP to bring a motion on the defendant’s behalf have long since been exhausted.

        9.     The release plan is for Gilberto Rodriguez-Orejuela to live with his wife,

  Myriam Rodriguez and his 54 year old daughter, Alexandra Rodriguez in Bogota, Colombia.

  She will ensure that his medical needs are met.

        10.    Gilberto Rodriguez-Orejuela is a Colombian national and there is an ICE

  detainer against him, for deportation. The Colombian Consulate General in Atlanta is now

  working with ICE to have the detainer dropped so that he would be able to simply fly home

  to Colombia if granted compassionate release, without having to go through the sometimes

  months-long deportation process with inadequate and spasmodic medical care.




                                      MARKUS/MOSS PLLC
                                             -4-
Case 1:03-cr-20774-FAM Document 310 Entered on FLSD Docket 10/22/2019 Page 5 of 5



        WHEREFORE we respectfully request that the Court order the release of Gilberto

  Rodriguez-Orejuela forthwith to return home to Colombia.



                                                 Respectfully submitted,

                                                 MARKUS/MOSS PLLC
                                                 40 N.W. Third Street
                                                 Penthouse One
                                                 Miami, Florida 33128
                                                 Tel: (305) 379-6667
                                                 Fax: (305) 379-6668
                                                 markuslaw.com


                                                 By:    /s/ David Oscar Markus
                                                        DAVID OSCAR MARKUS
                                                        Florida Bar Number 119318
                                                        dmarkus@markuslaw.com

                                                 And

                                                 /s/ James B. Craven III
                                                 James B. Craven III
                                                 P.O. Box 1366
                                                 Durham, NC 27702
                                                 (919)688-8295
                                                 JBC64@MINDSPRING.COM

                                                 of counsel




                                     MARKUS/MOSS PLLC
                                           -5-
